262 S.W.3d 806 (2008)
In re Simon KIBERU and Harris Methodist H-E-B Hospital, Relators.
No. 07-0959.
Supreme Court of Texas.
August 29, 2008.
D. Bowen Berry, Wendy Leigh Hermes, Kelsey Dian Foligno, Berry & Randall, LLP, Dallas, TX, for Relator.
Randall D. Moore, Law Offices of Randall D. Moore, P.L.L.C., Fort Worth, TX, for Real Party In Interest.
Mark Grant Daniel, Fort Worth, TX, for person interested in case.
PER CURIAM.
This case may involve potential healthcare liability claims. See TEX. CIV. PRAC. & REM.CODE ch. 74. The trial court authorized presuit depositions pursuant to Texas Rule of Civil Procedure 202. The court of appeals denied mandamus relief. 237 S.W.3d 445. Without hearing oral argument, see Texas Rule of Appellate Procedure 52.8(c), we conditionally grant the writ of mandamus, and direct the court of appeals to withdraw its previous opinion and reconsider relators' petition in light of In re Jorden, 249 S.W.3d 416 (Tex.2008). We are confident the court will comply with our directive, and the writ will issue only if the court fails to do so.